DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed 5/5/2021 has been entered. 
Claims 21-28 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/20201 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claimed "coupling member" of Claim 27 should be added 

Claim Objections
Claims 21 and 25 objected to because of the following informalities:  
-Claims 21 and 25, line 12 recites “in response to a said rotary motion”, however, this would be better recited “in response to a rotary motion of said rotary motions”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicant is not attempting to invoke 35 U.S.C. 112(6th para.), therefore, “a lockout configured to selectively prevent said firing member…configurable in a locked state… and an unlocked state…” (Claim 21), “a lockout configured to selectively engage said firing member… configurable in a locked state and an unlocked state…” (Claim 23), “ a lockout configured to: prevent said firing member from performing said firing stroke…permit said firing member to perform said firing stroke…” (Claim 25) and “a NOT interpreted as invoking 35 U.S.C. 112(6th para.).	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 21, 23, 25, and 27, each claim recites “a lockout... a portion of the sled engages said firing member [or coupling member] to defeat said lockout”. These respective limitations constitute new matter as the language is not found within the original disclosure. The feature of the lockout being “defeated” by engagement of the sled with the firing/coupling member is not sufficiently supported as the original specification does not provide any support as to how the lockout (i.e. 1418) can be “defeated” and what such language is intending to refer to and encompass (note the 112(2nd para.) rejections below). As noted below, the term “defeat” is commonly used to imply some form of interaction and since the sled does not interact with and no force is applied to the lockout notches (See 1402 and 1404), there does not appear to be support for the “lockout” being “defeated” by an engagement of the sled with the firing member as the term “defeat” given its plain and ordinary meaning, would encompass a scope that is not supported by the original disclosure. Note there is sufficient support for “a portion of the sled engages said firing member [or coupling member] to prevent the firing member [or coupling member] from engaging said lockout and permit the firing member [or coupling member] to advance distally past the lockout”.
Claims 22, 24, 26, and 28 are also rejected as failing to comply with the written description requirement as the claims depend from the claims outlined above.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 21, 23, 25, and 27, each claim recites “the sled engages said firing member to defeat said lockout” or language similar thereto. It is unclear as to what is meant by the term “defeat”, specifically, it is unclear as to how the “lockout” is “defeated” and whether this is referring to an unlocking of the lockout and if so, what structure is being unlocked or disengaged from the lockout. 
It is unclear if Applicant is attempting to encompass that the lockout is acted on to be defeated (which would be inconsistent with the Applicant’s specification) or if the sled engagement is allowing for a feature (i.e. the firing member) to be disengaged or unlocked from the lockout. Without further claimed details, this claim limitation is confusing and renders the claim limitation unclear and therefore, the claim indefinite. It is unclear as to how the lockout can be “defeated” by a portion of the sled engaging the firing member. Due to this lack of clarity, the scope of the claimed lockout and its relationship with the sled and firing member is rendered unascertainable.
 In view of specification, it would appear that the supporting structure for the “lockout” is the “lockout 1418” which includes “first and second lockout notches 1402, 1404”, however, the sled never has any engagement or physical interaction with the notches and therefore it is unclear as to what is meant by the term “defeat” and such a term commonly implies a form of interaction, however, the disclosed notches of the lockout and sled do not interact and the firing member is merely placed in the lockout or moved out of the lockout. Therefore it is unclear as to how the lockout can be “defeated” as claimed raising concerns over the definiteness of the intended scope of “lockout” structure. 

Claims 22, 24, 26, and 28 are also rejected are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



 Claims 21-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton (US PGPUB 2008/0167670-previously cited; note that US Patent 7,044,352 is incorporated by reference- see Para. 0063, and is therefore viewed as part of the disclosure of Shelton)
Regarding Claim 21, Shelton discloses a stapling assembly (16; Figure 1), for use with a surgical stapler (10), wherein the stapler (10) comprises a motor (106; Figure 7) configured to generate a rotary motion (i.e. para. 0046; note this merely requires the stapling assembly to be capable of use with such a motorized stapler with a rotational motor), wherein the stapling assembly comprises: 
a first jaw (anvil 28); 
a second jaw (channel 26), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw (28) and the second jaw (26) between an open position and a closed position (Para. 0036); 
an elongate channel (opening 54; Figure 3A) configured to receive a staple cartridge (38), wherein the staple cartridge (38) comprises: 
a plurality of staples (62); and 
a sled (36) configured to eject the staples (62) from the staple cartridge (38; Para. 0041); 
a firing member (34) configured to move distally in response to the rotary motion, the firing member (34) configured to advance the sled (36) through the cartridge (38) during a firing stroke (Paras. 0044-0046 disclose motor driven rotary motions and Figure 6 clearly show firing member configured to advance the sled), wherein the firing member (34) comprises: 
a cutting edge (56; Figure 3B); 
a first camming member (46) configured to engage the first jaw (28) during the firing stroke (Para. 0041); and 
a second camming member (50) configured to engage the second jaw (26) during the firing stroke (Para. 0041); 
a lockout (196; Figures 13-17) configured to selectively prevent the firing member (34) from performing the firing stroke, 
wherein the firing member (34) is retained in a locked state after the firing member (34) is advanced distally by the motor (106) when the sled (36) is not positioned at a proximal end of the staple cartridge when the staple cartridge is positioned in the elongate channel (54), wherein the lockout (196) prevents further distal advancement of the firing member (34) when the firing member (34) is in the locked state (see Figures 13, 17; see Paragraphs 0066-0067 disclose operation of the lockout assembly, with regard to the cartridge and firing member, in a manner that it is clear that the lock members 198 are maintained in a lock position unless an unspent cartridge (sled in proximal end position) is loaded; see Para. 0063 which references USP 7,044,352 to describe the blocking mechanism 196 of Shelton; see Col 11, line 65 through Col 12, line 18 and lines 37-56 and Figure 29 of USP 7,044,352 which clearly shows the initial actuation of the firing member 14 which is maintained in a locked state by the lockout mechanism 270 which is equivalent to the lockout mechanism 196 of Shelton referenced above), 
wherein the firing member (34) is in an unlocked state (Figures 14) after the firing member (34) is initially distally advanced by the motor (106; Figure 7) when the staple cartridge (38) is positioned in the elongate channel (54), the sled (36) is positioned at the proximal end of the staple cartridge (38), and a portion of the sled (36) engages the firing member (34) to defeat the lockout (196), and wherein the firing member is permitted to be further advanced distally to perform the firing stroke when the firing member (34) is in the unlocked state (Para. 0064; it must be noted that the stapling assembly of Shelton is clearly configured in a manner in which the sled 36 can engage the firing member and by doing so, the corresponding lockouts would be “defeated”, therefore, this functional recitation is clearly capable of being performed by Shelton).

Regarding Claim 22, Shelton discloses the staple cartridge (38; Figure 3A).

Regarding Claim 23, Shelton discloses a stapling assembly (16; Figure 1) configured for use with a surgical stapler (10), wherein the stapler (10) comprises a motor (106; Figure 7) configured to generate rotary motions (i.e. para. 0046; note this merely requires the stapling assembly to be capable of use with such a motorized stapler), wherein the stapling assembly comprises: 
a first jaw (anvil 28); 
a second jaw (channel 26), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw (28) and the second jaw (26) between an open position and a closed position (Para. 0036); 
an elongate channel (opening 54; Figure 3A) configured to receive a staple cartridge (38), wherein the staple cartridge (38) comprises: 
	a proximal end;
	a distal end opposite the proximal end (as shown);
a plurality of staples (62); and 
a sled (36) movable between the proximal and the distal end to eject the staples (62) from the staple cartridge (38; Para. 0041); 
a firing member (34) configured to advance distally in response to the rotary motions, wherein the firing member (34) is configured to advance the sled (36) through the cartridge (38) during a firing stroke (Paras. 0044-0046 and Figure 6 clearly show firing member configured to advance the sled), wherein the firing member (34) comprises: 
a cutting edge (56; Figure 3B); 
a first camming member (46) configured to engage the first jaw (28) during the firing stroke (Para. 0041); and 
a second camming member (50) configured to engage the second jaw (26) during the firing stroke (Para. 0041); 
a lockout (196; Figures 13-17) configured to selectively engage the firing member (34) to prevent the firing member (34) from performing the firing stroke, 
wherein the lockout (196) prevents the firing member (34) from performing the firing stroke after the firing member (34) is initially actuated by the motor (106; Figure 7) when the sled (36) is not positioned at the proximal end of the staple cartridge when the staple cartridge is positioned in the elongate channel (see Figures 13 and 17 and Para. 0066-0067 disclose operation of the lockout, with regard to the cartridge and firing member, in a manner that it is clear that the lock members 198 are maintained in a lock position unless an unspent cartridge (sled in proximal end position) is loaded; note Para. 0063 which references USP 7,044,352 to describe the blocking mechanism 196 of Shelton; see Col 11, line 65 through Col 12, line 18 and lines 37-56 and Figure 29 of USP 7,044,352 which clearly shows the initial actuation of the firing member 14 which is maintained in a locked state by the lockout mechanism 270 which is equivalent to the lockout mechanism 196 of Shelton referenced above), 
wherein the lockout (196) permits the firing member (34) to perform the firing stroke after the firing member (34) is initially actuated by the motor (106; see Figure 14) when the staple cartridge (38) is positioned in the elongate channel (54), the sled (36) is positioned at the proximal end of the staple cartridge (38), and a portion of the sled (36) engages the firing member (34) to defeat the lockout (196; Para. 0064; it must be noted that the stapling assembly of Shelton is clearly configured in a manner in which the sled 36 can engage the firing member and by doing so, the corresponding lockouts would be defeated, therefore, this functional recitation is clearly capable of being performed by Shelton).
Regarding Claim 24, Shelton discloses the staple cartridge (38; Figure 3A).

Regarding Claim 25, Shelton discloses a stapling assembly (16; Figure 1) for use with a surgical stapler (10) comprising a motor (106; Figure 7) configured to generate a rotary motion (i.e. para. 0046; note this merely requires the stapling assembly to be capable of use with such a motorized stapler), wherein the stapling assembly comprises: 
a first jaw (anvil 28); 
a second jaw (channel 26), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw (28) and the second jaw (26) between an open position and a closed position (Para. 0036); 
an elongate channel (opening 54; Figure 3A) configured to receive a staple cartridge (38), wherein the staple cartridge (38) comprises: 
a plurality of staples (62); and 
a sled (36) configured to eject the staples (62) from the staple cartridge (38; Para. 0041); 
a firing member (34) configured to move distally in response to a rotary motion of the rotary motions, wherein the firing member (34) is configured to advance the sled (36) through the cartridge (38) during a firing stroke (Paras. 0044-0046 and Figure 6 clearly show firing member configured to advance the sled), wherein the firing member (34) comprises: 
a cutting edge (56; Figure 3B); 
a first camming member (46) configured to engage the first jaw (28) during the firing stroke (Para. 0041); and 
a second camming member (50) configured to engage the second jaw (26) during the firing stroke (Para. 0041); 
a lockout (196; Figures 13-17) configured to:
prevent the firing member (34) from performing the firing stroke after the firing member (34) is initially distally advanced by the motor when the sled (36) is not positioned at a proximal end of the cartridge (38) when the cartridge (38) is positioned in the elongate channel (54; Figures 13, 17; Paragraphs 0066-0067disclose operation of each lockout assemblies, with regard to the cartridge and firing member, in a manner that it is clear that the lockout members (198) are maintained in a lock position unless an unspent cartridge (sled in proximal end position) is loaded; again note Para. 0063 which references USP 7,044,352 to describe the blocking mechanism 196 of Shelton; see Col 11, line 65 through Col 12, line 18 and lines 37-56 and Figure 29 of USP 7,044,352 which clearly shows the initial actuation of the firing member 14 which is maintained in a locked state by the lockout mechanism 270 which is equivalent to the lockout mechanism 196 of Shelton referenced above), 
permit the firing member (34) to perform the firing stroke after the firing member (34) is initially distally advanced by the motor (106; Figure 7) when the staple cartridge (38) is positioned in the elongate channel, the sled (36) is positioned at the proximal end of the staple cartridge (38), and a portion of the sled engages the firing member to defeat the lockout (196; Figures 14; Para. 0064; it must be noted that the stapling assembly of Shelton is clearly configured in a manner in which the sled 36 can engage the firing member and by doing so, the corresponding lockouts would be defeated, therefore, this functional recitation is clearly capable of being performed by Shelton).

Regarding Claim 26, Shelton discloses the staple cartridge (38; Figure 3A).

Regarding Claim 27, Shelton discloses a stapling assembly (16; Figure 1) for use with a powered surgical stapler (10) comprising a motor (106; Figure 7) configured to generate rotary motions (i.e. para. 0046; note this merely requires the stapling assembly to be capable of use with such a motorized stapler), wherein the stapling assembly comprises: 
a first jaw (anvil 28); 
a second jaw (channel 26) movable relative to the first jaw (28) to capture tissue between the jaws (Para. 0036); 
an anvil (28);
an elongate channel (opening 54; Figure 3A) configured to receive a staple cartridge (38), wherein the staple cartridge (38) comprises: 
a plurality of staples (62); and 
a sled (36) configured to eject the staples (62) from the staple cartridge (38) when the sled is moved from a proximal position to a distal position within the cartridge (38; Para. 0041); 
a coupling member (34) comprising a cutting edge (56; Figure 3B), wherein the coupling member (34) is configured to be initially distally advanced to an intermediate position (see Para. 0063 which references USP 7,044,352 to describe the blocking mechanism 196 of Shelton; see Col 11, line 65 through Col 12, line 18 and lines 37-56 and Figure 29 of USP 7,044,352 which describe an initial movement) in response to an initial rotary motion generated by the motor (106; Figure 7), wherein the coupling member (34) is configured to be further distally advanced from the intermediate position through the staple cartridge (38) during a firing stroke in response to an additional rotary motion generated by the motor (106) after the initial rotary motion, wherein the coupling member (34) moves the sled (36) from the proximal position to the distal position and cuts the tissue of the patient during the firing stroke (Paras. 0044-0046), wherein the coupling member comprises a first cam member (46) configured to engage the first jaw (28) and a second cam member (50) configured to engage the second jaw (26) during the firing stoke (Para. 0041); and 
a lockout (196; Figures 13-17) configured to engage the coupling member (34) upon the initial the rotary motion being transmitted to the coupling member (34) by the motor (106) to prevent the coupling member (34) from performing the firing stroke when the staple cartridge is not positioned in the elongate channel (54; Figures 13, 17; Paragraphs 0066-0067disclose operation of each lockout assemblies, with regard to the cartridge and firing member, in a manner that it is clear that the lockout members (198) are maintained in a lock position unless an unspent cartridge (sled in proximal end position) is loaded; again note Para. 0063 which references USP 7,044,352 to describe the blocking mechanism 196 of Shelton; see Col 11, line 65 through Col 12, line 18 and lines 37-56 and Figure 29 of USP 7,044,352 which clearly shows the initial actuation of the firing member 14 which is maintained in a locked state by the lockout mechanism 270 which is equivalent to the lockout mechanism 196 of Shelton referenced above), 
wherein the lockout (196, 202, 216) is defeated upon the initial rotary motion being transmitted to the coupling member (34) by the motor (106) to permit the coupling member (34) to perform the firing stroke when the staple cartridge (38) is positioned in the elongate channel (54) and the sled (36) is in the proximal position, and wherein a portion of the sled engages the coupling member to defeat the lockout (196) when the sled is in the proximal position and the initial rotary motion is transmitted to the coupling member (34) by the motor (106; Figure 14; Para. 0064; it must be noted that the stapling assembly of Shelton is clearly configured in a manner in which the sled 36 can engage the firing member and by doing so, the corresponding lockouts would be defeated, therefore, this functional recitation is clearly capable of being performed by Shelton).

Regarding Claim 28, Shelton discloses the staple cartridge (38; Figure 3A).

Claims 21-28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kostrzewski (US PGPUB 2013/0098965-previously cited).
Regarding Claim 21, Kostrzewski discloses stapling assembly (500; Figure 1A) for use with a surgical stapler (10; Figure 1), wherein the surgical stapler comprises a motor (Para. 0075) configured to generate a rotary motion (note Para. 0075), and wherein the stapling assembly (500) comprises:
a first jaw (1200; Figure 1D);
a second jaw (1100), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw and the second jaw between an open position and a closed position (Para. 0059);
an elongate channel (1300) configured to receive a staple cartridge (1600), wherein the staple cartridge (1600) comprises:
a plurality of staples (1414); and
a sled (1418) configured to eject the staples from the staple cartridge (Para. 0061);
a firing member (1402) configured to move distally in response to a rotary motion of the rotary motions (Para. 0065, 0073), wherein the firing member (1402) is configured to advance the sled (1418) through the staple cartridge (1600) during a firing stroke, wherein the firing member (1402) comprises:
a cutting edge (Para. 0073);
a first camming member (“lower portion”; Para. 0072) configured to engage the first jaw (1200) during the firing stroke; and
a second camming member (“upper portion”; Para. 0072) configured to engage the second jaw (1100) during the firing stroke (Para. 0072); and
a lockout (2000; Figure 19) configured to selectively prevent the firing member (1402) from performing the firing stroke (Para. 0079), wherein the firing member (1402) is retained in a locked state (i.e. abutted against 2020- Figure 19; Para. 0079, 0083, 0085, 0087; Figures 19, 30, 31; note Figures 19, 30, and 31 clearly show a gap or “initial” distance between the lockout and firing member and specifically note Para. 0085 discloses the firing member 1402 being obstructed by the lockout and being positioned proximally of the lockout and therefore the firing member 1402 is clearly capable of an initial actuation but will be obstructed from further movement) after the firing member (1402) is initially distally advanced by the motor (106) when the sled (1418) is not positioned at a proximal end of the staple cartridge (1600) when the staple cartridge (1600) is positioned in the elongate channel (1300), wherein the lockout (2000) prevents further distal advancement of the firing member (1402) when the firing member (1402) is in the locked state (abutted against 2020; Paras. 0079, 0080 and 0087 notes that the lockout remains in the blocked position until a sled having the correct configuration is loaded and, therefore, it is clear that the firing member if advanced distally will still be stopped as the lockout will still be in the locked position), 
wherein the firing member (1402) is in an unlocked state (See Figures 26-28) after the firing member (1402) is initially distally advanced by the motor (106; as shown in Figures 26-28 the firing member performs the stroke and is unlocked throughout) when the staple cartridge (1600) is positioned in the elongate channel (1300), the sled (1418) is positioned at the proximal end of the staple cartridge (1600; Paras. 0083, 0086, 0087), and a portion (tail 1417) of the sled (1418) engages the firing member (1402) to defeat the lockout (2000), and wherein the firing member (1402) is permitted to be further distally advanced to perform the firing stroke when the firing member (1402) is in the unlocked state (Para. 0083, 0086, 0087; note that Figures 26-27 clearly show the tail 1417 contacting the firing member 1402 when loaded which upon contact the lockout is “defeated”, note that the sled and firing member are clearly capable of engagement and wherein such engagement must lead to the lockout being defeated; it is also noted that the firing member and sled must remain engaged in order to continuously defeat the lockout as any gap between the two as they pass by the lockout when fired, would cause the lockout to bias back into a locked position).

Regarding Claim 22, Kostrzewski discloses comprising the staple cartridge (1600; Figure 1D).

Regarding Claim 23, Kostrzewski discloses stapling assembly (500; Figure 1A) configured for use with a surgical stapler (10; Figure 1), wherein the surgical stapler comprises a motor (Para. 0075) configured to generate rotary motions (note Para. 0075), and wherein the stapling assembly (500) comprises the features as claimed (see rejection of Claim 21 above) and further comprising:
a lockout (2000; Figures 19-31) configured to selectively engage the firing member (1402) to prevent the firing member from performing the firing stroke (Para. 0079, 0083, 0085, 0087), wherein the lockout (2000)prevents the firing member (1402) from performing the firing stroke after the firing member (1402) is initially actuated by the motor when the sled (1418) is not positioned at the proximal end of the staple cartridge (1600) when the staple cartridge is positioned in the elongate channel (1300; see depicted space between lockout 2000 and firing member 1402 in Figures 19, 30, 31 and note Para. 0085 discloses the firing member 1402 positioned proximally and the lockout obstructing its path for firing; Paras. 0079, 0080 and 0087 notes that the lockout remains in the blocked position until a sled having the correct configuration is loaded and, therefore, it is clear that the firing member if advanced distally will still be stopped as the lockout will still be in the locked position), and 
wherein the lockout (2000) permits the firing member (1402) to perform the firing stroke after the firing member (1402) is initially actuated by the motor (106) when the staple cartridge (1600) is positioned in the elongate channel (1300), the sled (1418) is positioned at the proximal end of the staple cartridge (1600), and a portion (tail 1417) of the sled (1418) engages the firing member (1402) to defeat the lockout (2000; see Figures 26-28; Para. 0083, 0086, 0087; note that Figures 26-27 clearly show the tail 1417 contacting the firing member 1402 when loaded which upon contact the lockout is “defeated”, note that the sled and firing member are clearly capable of engagement and wherein such engagement must lead to the lockout being defeated; it is also noted that the firing member and sled must remain engaged in order to continuously defeat the lockout as any gap between the two as they pass by the lockout when fired, would cause the lockout to bias back into a locked position).

Regarding Claim 24, Kostrzewski discloses comprising the staple cartridge (1600; Figure 1D).

Regarding Claim 25, Kostrzewski discloses a stapling assembly (500; Figure 1A) for use with a surgical stapler (10; Figure 1) comprising a motor (Para. 0075) configured to generate a rotary motion, wherein the stapling assembly (500) comprises the features as claimed (see Claims 21 and 23 above) and further comprises:
a lockout (2000; Figures 19-31) configured to:
prevent the firing member (1402) from performing the firing stroke after the firing member (1402) is initially distally advanced by the motor when the sled (1418) is not positioned at a proximal end of the staple cartridge (1600) when the staple cartridge (1600) is positioned in the elongate channel (1300; see Paras. 0079, 0080 and 0087 notes that the lockout remains in the blocked position until a sled having the correct configuration is loaded and, therefore, it is clear that the firing member if advanced distally will still be stopped as the lockout will still be in the locked position if a cartridge without the sled in the proximal position is loaded); and
permit the firing member (1402) to perform the firing stroke after the firing member (1402) is initially distally advanced by the motor when the staple cartridge (1600) is positioned in the elongate channel (1300), the sled (1418) is positioned at the proximal end of the staple cartridge (1600), and a portion (tail 1417) of the sled (1418) engages the firing member to defeat the lockout (2000; Para. 0083, 0086, 0087; note that Figures 26-27 clearly show the tail 1417 contacting the firing member 1402 when loaded which upon contact the lockout is “defeated”, note that the sled and firing member are clearly capable of engagement and wherein such engagement must lead to the lockout being defeated; it is also noted that the firing member and sled must remain engaged in order to continuously defeat the lockout as any gap between the two as they pass by the lockout when fired, would cause the lockout to bias back into a locked position).

Regarding Claim 26, Kostrzewski discloses comprising the staple cartridge (1600; Figure 1D).

Regarding Claim 27, Kostrzewski discloses a stapling assembly (500; Figure 1A) for use with a powered surgical stapler (10; Figure 1; Para. 0075 discloses the powered stapler), wherein the powered surgical stapler comprises a motor (Para. 0075) configured to generate rotary motions, and wherein the stapling assembly (500) comprises:
a first jaw (1200; Figure 1D);
a second jaw (1100) movable relative to the first jaw to capture patient tissue between the first jaw and the second jaw (Para. 0059);
an anvil (anvil plate 1112);
an elongate channel (1300) configured to receive a staple cartridge (1600), wherein the staple cartridge (1600; Figure 1D) comprises:
a plurality of staples (1414); and
a sled (1418) configured to eject the staples from the staple cartridge (1600) when the sled is moved from a proximal position to a distal position within the staple cartridge (1600; Paras. 0061, 0064);
a coupling member (1402) comprising a cutting edge, wherein the coupling member (1402) is configured to be initially distally advanced to an intermediate position in response to an initial rotary motion generated by the motor, where in the coupling member (1402) is configured to be further distally advanced from the intermediate position through the staple cartridge (1600) during a firing stroke in response to an additional rotary motion generated by the motor after the initial rotary motion (see Para. 0075 as the assembly can clearly be fired by a motor), wherein the coupling member (1402) moves the sled (1418) from the proximal position to the distal position and cuts the tissue of the patient during the firing stroke (Para. 0073), wherein the coupling member (1402) comprises a first cam member (“lower portion”; Para. 0072) configured to engage the first jaw and a second cam member (“upper portion”; Para. 0072) configured to engage the second jaw during the firing stoke (Para. 0072); and
a lockout (2000; Figures 19-31) configured to engage the coupling member (1402; Figures 19, 30, 31) upon the initial the rotary motion being transmitted to the coupling member (1402) by the motor to prevent the coupling member (1402) from performing the firing stroke when the staple cartridge (1600) is not positioned in the elongate channel (1300; see Para. 0079, 0087 which discloses the lockout preventing the firing without the cartridge loaded in a correct configuration), wherein the lockout (2000) is defeated upon the initial rotary motion being transmitted to the coupling member (1402) by the motor to permit the coupling member (1402) to perform the firing stroke when the staple cartridge (1600) is positioned in the elongate channel (1300) and the sled (1418) is in the proximal position (see Figures 26-27), and wherein a portion (1417) of the sled (1418) engages the coupling member (1402) to defeat the lockout (2000) when the sled (1418) is in the proximal position and the initial rotary motion is transmitted to the coupling member (1402) by the motor (106; Para. 0083, 0086, 0087; note that Figures 26-27 clearly show the tail 1417 contacting the firing member 1402 when loaded which upon contact the lockout is “defeated”, note that the sled and firing member are clearly capable of engagement and wherein such engagement must lead to the lockout being defeated; it is also noted that the firing member and sled must remain engaged in order to continuously defeat the lockout as any gap between the two as they pass by the lockout when fired, would cause the lockout to bias back into a locked position).
Regarding Claim 28, Kostrzewski discloses comprising the staple cartridge (1600; Figure 1D).

Examiner’s Note
Examiner further notes that incorporation of the following features in combination with the current claims would likely overcome the current prior art rejections:
-positively claim the cartridge and wherein the sled comprises a notch configured to receive a portion of the firing member to align the firing member with an elongate slot of the cartridge and further permit the firing member to distally advance past the lockout.
-the firing member configured to pivot out of alignment with the elongate slot of the cartridge and into engagement with the lockout when the cartridge is not loaded or the sled of the cartridge is not positioned at the proximal end thereof.

Adding subject matter to this effect would likely overcome the previous rejections of record but would require further search and/or consideration. Note that if Applicant elects to incorporate such features into the claim, the case may be eligible to be considered under the AFCP 2.0 program. 

Response to Arguments
Applicant's arguments filed 5/5/2021 with respect to the previous objections and 112 rejections have been fully considered. While the previous objections and some of the previous 112 rejections have been withdrawn, the 112(a) and 112(b) rejections pertaining to the “defeated” language are still viewed as proper as the Applicant’s corresponding arguments are not persuasive. 
Specifically, on Page 11 of “REMARKS” Applicant states:

    PNG
    media_image1.png
    490
    732
    media_image1.png
    Greyscale


	However, Examiner respectfully disagrees and is still of the opinion that the claimed “to defeat the lockout” (of Claim 21) with respect to the sled, firing member and the lockout as well as similar language (of Claims 23, 25 and 27) can still be viewed as lacking sufficient support within the Applicant’s original disclosure. As mentioned in the above 112 rejections, the term “defeat” is commonly referred to with reference to some form of engagement and therefore, the term in context with the claim and given its plain and ordinary meaning, would encompass a scope beyond what would be supported by the original disclosure. Further, in view of the manner in which the term “defeat” is used, the claim is rendered indefinite as it is unclear as to what structural relationship is attempting to be encompassed by such an action. Therefore, such language also renders the claim indefinite. See 112 rejections for further details. 

Applicant's arguments filed 5/5/2021 with respect to the prior art rejections have been fully considered but they are not persuasive. 
-Note that no specific arguments are made pertaining to the previous 102 rejections over Shelton or Kostrzewski and therefore, given the explanations above, the 102 rejections are still viewed as proper. Note that in each amendment a common pattern appears to be an initial actuation/movement of the firing/coupling member in which Shelton or Kostrzewski both disclose or are at least capable of performing. Specifically Shelton mentions in Para. 0063 a commonly owned application which is incorporated by reference which clearly discloses such an initial actuation to place the firing member into a locked state. Further, Kostrzewski clearly shows a gap or initial distance in Figures 19, 30, 31 between the firing member (1402) and the lockout mechanism (2000) therefore allowing for the capability of the claimed initial actuation/advancement.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/7/2021